NO. 07-06-0242-CR
                                       07-06-0243-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                SEPTEMBER 15, 2006
                          ______________________________

                           ALBERT V. JESSUP,1 APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

              FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

              NO. 51,244-A, 51,225-A; HONORABLE HAL MINER, JUDGE
                        _______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Appellant Albert V. Jessup, appearing pro se, appeals his felony convictions of

possession of child pornography. On April 17, 2006, the court signed orders deferring

adjudication and granting community supervision to appellant. On the same day, the trial

court’s certifications indicated this “is a plea-bargain case, and the defendant has NO right

of appeal” and that the “defendant has waived the right of appeal.” On May 16, 2006, the



       1
          This Court will follow the spelling of appellant’s name as it appears in the trial
court’s records.
trial court signed orders, nunc pro tunc, again deferring adjudication and granting

community supervision to appellant for the possession of child pornography convictions.

On June 19, 2006, the trial court again entered its certifications that this “is a plea-bargain

case, and the defendant has NO right of appeal” and that “the defendant has waived the

right of appeal.”


       On June 15, 2006, appellant filed his notice of appeal in both cases. On August 21,

2006, appellant filed his brief. By letter dated August 21, 2006, this Court notified appellant

the “referenced appeals are subject to dismissal based on the certifications unless the

Court receives amended certifications providing that you have the right of appeal or you

demonstrate other grounds for continuing the appeals, on or before August 31, 2006" and

cited appellant to Rule 25.2 of the Texas Rules of Appellate Procedure.


       Appellant responded by filing a supplemental and amended notice of appeal, and

a motion requesting additional time to file an amended brief. Appellant’s filed documents

indicate additional briefing is necessary “due to claims of ineffective assistance of counsel

that effected [sic] the voluntariness of defendant’s plea made pursuant to a plea

agreement; and of jurisdictional matters in accordance with Tx. Code of Crim. Proc., Art.

1.15 . . . .” Neither of the documents filed addresses the trial court’s certifications that

appellant has no right of appeal. TEX . R. APP . P. 25.2(a)(2), (d); see also Cooper v. State,

45 S.W.3d 77, 83 (Tex.Crim.App. 2001); Carender v. State, 155 S.W.3d 929, 931

(Tex.App.–Dallas 2005, no pet.) (Rule 25.2(b) does not permit plea-bargaining defendant

to appeal voluntariness of plea). Because the trial court’s certifications affirmatively show

this is a plea bargain case and appellant waived his right of appeal and because the record

                                              2
supports the trial court’s certifications, we must dismiss this appeal. See Monreal v. State,

99 S.W.3d 615, 617 (Tex.Crim.App. 2003) (valid waiver of appeal prevents defendant from

appealing without the trial court’s consent); Stowe v. State, 124 S.W.3d 228, 234 (Tex.

App.–El Paso 2003, no pet.) (“[a] defendant in a noncapital case may waive any right

secured him by law, including his right to appeal”).


       Accordingly, the appeals are dismissed. Appellant’s motion for an extension of time

to file an amended brief is denied as moot.




                                                         James T. Campbell
                                                             Justice


Do not publish.




                                              3